Conrad, J.
(delivering the opinion of the court). Garnishment process will not lie against a trustee. Plunkett v. Le Huray, 4 Harr. 436.
Money of client in the hands of his attorney cannot be attached. Johns v. Allen, 5 Harr. 419.
Neither an administrator nor the debtor of the estate can be attached as garnishee. Lyons’ Adm’r v. Houston, Ex’r, 2 Harr. 349.
The State Treasurer is not liable to attachment for money due from the state to an individual. Farmers’ Bank v. Ball, 2 Pennewill, 374, 46 Atl. 751.
In the case at bar, the petitioners were clerks at a public sale of the personal property of Pearl T. Bingnear, one of the defendants in the foreign attachment proceeding, and at her request the petitioners, after the sale, retained the money arising from the proceeds of the sale temporarily for safe-keeping. Retaining the money in such capacity, the petitioners were merely agents of Pearl T. Bingnear, who could maintain action of assumpsit against them for the money left with them.
Where the defendant, in the attachment proceeding, could have maintained an action of assumpsit against the garnishee attachment will lie. 20 Cyc. 1000.
The conclusion of the court is that the attachment laid in the hands of the petitioners was properly laid, and they should not be discharged from the attachment.
Rule discharged, costs on petitioners.